OFFICE   OF   THE   ATTORNEY        GENERAL   OF   TEXAS
                                 AUSTIN



                                                February I, 1939


Hon. Charles T. Banister
Crim1na.iDletrlot Attorney
Coreioana,Texas
Dear air;




     ailow it to ba
     oome legal In




                          tloa held uadar tha laws of'tha
                          d in tome at the tlms of the

                             sell, barter, Or ex-
                  suoh county, justlasts praoinat or
    lnoorporatadtown or olty, any spirituous,vlinOWJ
    or malt liquors or medloeted bitters capable of
    produolng latorloatlonor any other lntoxloants
    whatsoever,for beverage purposes,    unless and uak
    tll a majority of the quallrlatl  voters In suoh
    county or polltloal subdlvlslonthereof voting
    in al?-:elsotlon
                   held for suoh purposs shall deter-
    mine such to ba uniawful.W
Boa. Charlea T. Banister, February 7, 1939, Page 2


          The oaeea, Ex Part6 Pollard, 103 SN 879; Medford
vs. State, 74 S.W. 768; Woods vs. State, 75 S.W. 37; Nelson vs.
State, 74 S.W. 502. Sx Farta Fields, 86 S.W. 1022; Walling vs.
King, 87 SW (2nd\ 1074; and Coker vs. Kmelolk, 87 SW (2nd)
1076 hold in effect, notwithstandingthe fact, the Commlss-
loneret Court has the oleer legal right after a looal option
elaotion has been held in a justfoe prsolnot may add sama to
some other justice praolnot within the County, but in so
doing, da   Comlasion0ra' Court doee not and oannot under
the law in any.way interfere with looal option as adopted,
and,lts aotlon does not invalidatethe local option election
formerly held in said territory,but that it requires a vote
of the people living tithln the original bounds or the jus-
tloe's praolnot whloh put local optloa into afieot to aulll-
ry the same.
          On May 1, 1936, Hon. Laoa 0. Moses, Assistant At-
toruey Caneral, randarad an opinion holding that e justloe
pnolnot whloh 1s wet may not have its territorymerged by
the CBPisslonersl Court so as to taks.1~ dry territory and
no permit oan be Issued wlthln said territory.
          This Departmenthas repeatedlyheld and there are
numerous'dsolslonsin support thereof that the merging of a
dry .Justloepreolnot wlth a juatloo preolnot in whloh the
sale OS beer or other liquor la legal doaw not, in any way
efisot the status of the dry territory so merged or oonsolj-
dated with the wet territory.
          In vlaw of the foregoingauthorities,you are re-
8peotPullyadvised that it 1s the oplnlon or thte Department
that where the sale of bear 1s legal In one praoinot and it
urges wlth another juetloe preolnot whloh does not allow
bear to be cold, the sale of beer does not beoome legal in
the territory wbareln the sale of beer or other liquors wera
prohibitedby reason of being merged and consolidatedwith
the ust territory.
          Trufitlng.that
                       the foregoing answers your lnqulry,
we re&n
                                      Very truly Yours
                                 A'ITOHNETG-         OFTEXAS

                                 BP
                                            Ardall willlams
                                                   AsEi8taIlt~/
AW:Au'
APPRCVED
(signed)
.-A--- Gsrald  C.
         _..K..Y.TMann
                AlaataT